November 10, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       LAKESHA EMERSON, Appellant

NO. 14-15-00797-CV                          V.

                      PARKWAY RANCH LTD, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on September 2, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, LaKesha Emerson.


      We further order this decision certified below for observance.